Case: 14-10627      Document: 00512792434         Page: 1    Date Filed: 10/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                             FILED
                                                                         October 3, 2014
                                      No. 14-10627
                                                                          Lyle W. Cayce
                                                                               Clerk
CAMPBELL HARRISON & DAGLEY, L.L.P.

                                          Plaintiffs

LISA BLUE; BARON AND BLUE; CHARLA ALDOUS, doing business as
Aldous Law Firm; LAW OFFICES OF STEPHEN F. MALOUF, P.C.,

                                          Intervenor Plaintiffs – Appellees

v.

ALBERT G. HILL, III, Individually, and as a Beneficiary of the Margaret
Hunt Trust Estate, derivatively on behalf of the Margaret Hunt Trust Estate,
individually, As a beneficiary of the Haroldson Lafayette Hunt, Jr. Trust
Estate, and derivatively on behalf of the Haroldson,; ERIN NANCE HILL,

                                         Defendants – Appellants


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 10-CV-02269


Before HIGGINBOTHAM, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-10627       Document: 00512792434          Page: 2     Date Filed: 10/03/2014




       In this action, the Intervenor Plaintiffs – Appellees move to dismiss part
of this appeal as frivolous under Fifth Circuit Rule 42.2. For the foregoing
reasons, we GRANT the motion.
                                                    I.
       This case is part of a long-running litigation related to the management
of two trusts, originally created by H.L. Hunt, the eventual settlement of that
dispute and the resulting award of attorneys’ fees to the intervenor plaintiffs
(collectively, “BAM”) in the case at bar. 1 In 2012, the defendant-appellant in
this suit, Albert G. Hill, III (“Hill”), appealed the district court’s award of fees
to the intervenor plaintiffs to this court. We ruled that the appeal was barred
by a valid appeal waiver agreement between the parties, 2 which stated:
       The parties agree that [Magistrate] Judge Toliver’s ruling on the
       Fee Dispute can be appealed only to [District] Judge O’Connor . . .
       . Other than the appeal to Judge O’Connor specifically provided for
       herein, the Parties agree to waiver all other right to appeal on any
       grounds, including but not limited to the grounds of personal or
       subject matter jurisdiction or any substantive or procedural basis
       including but not limited to an appeal to the United States Court
       of Appeals for the Fifth Circuit and/or the United States Supreme
       Court. 3

After the appeal was decided, Hill moved in the district court to vacate the fee
award pursuant to Federal Rule of Civil Procedure 60(b) (“Rule 60(b)”), which
the district court denied. Hill now appeals the denial of that Rule 60(b) motion.
                                              II.
       BAM argues that this appeal is barred by the appeal waiver. We agree.
Explaining why requires us to review the litigation history of this dispute in
some detail. On December 31, 2011, the district court entered an opinion and


       1 For a concise history of this dispute, see Hill v. Schilling, 495 F. App’x 480, 482-83
(5th Cir. 2012).
       2 Id. at 487-88.
       3 Id. at 488.
    Case: 14-10627      Document: 00512792434         Page: 3    Date Filed: 10/03/2014



                                     No. 14-10627
order in favor of the BAM, which was docketed at ECF No. 379. 4 A judgment
was issued on January 10, 2012, which was docketed at ECF No. 384. Hill
appealed these two orders, 5 and, as discussed above, on October 26, 2012, we
dismissed that appeal as barred by the waiver agreement. 6 After the appeal
was issued, Hill moved in the district court to vacate the order, opinion, and
judgment docketed at ECFs No. 379 and 384. 7 The district court denied that
motion on May 29, 2014, in an opinion and order docketed at ECF No. 566. 8
The appeal of that order denying the Rule 60(b) motion is at issue here. 9
      Hill argues that the appellate waiver at issue in our first decision
concerns an entirely different set of disputes than those before us now. We
cannot agree. As discussed above, despite the convoluted chain of filings, Hill
is attempting to appeal the same fee dispute at issue in the original appeal –
having found the direct route blocked by our first decision, he now tries a
roundabout route via a Rule 60(b) motion. That motion, however, merely seeks
to unwind the same original district court decisions – docketed at ECF Nos.
379 and 384 – which this court has already held are unreviewable. Given the
broad language of the appellate waiver, which forbids “all other rights to
appeal [other than to the district court] on any grounds” of the fee dispute, 10
we cannot conclude that merely changing the procedural vehicle by which the
dispute is challenged creates a right to appeal expressly waived by contractual
agreement. Accordingly, we GRANT the motion and DISMISS the appeal. 11




      4 Mem. Opinion & Order, ECF No. 379
      5 Judgment, ECF No. 384.
      6 Hill, 495 F. App’x at 488.
      7 Hill’s Mot. Post-Judgment Relief Pursuant Fed. R. Civ. P. 60(b), ECF No. 470.
      8 Mem. Opinion & Order, ECF No. 566.
      9 Not. Appeal, ECF No. 567.
      10 Hill, 495 F. App’x at 487 (emphasis added).
      11 To clarify, we dismiss only the appeal docketed at ECF No. 567.

                                            3
    Case: 14-10627   Document: 00512792434    Page: 4   Date Filed: 10/03/2014



                               No. 14-10627
     Also pending is Hill’s motion for leave to obtain sealed documents in the
record on appeal. Hill offers no explanation for why these documents are
necessary to the disposition of this appeal. As such, the motion is DENIED.




                                     4